Per curiam.
This suit was begun in justice’s court. The questions in it arise upon the amended declaration upon which the trial took place. In that declaration the plaintiff complains that defendant sold him a horse, and by false warranty obtained from him a promissory note for the sum of one hundred and fifty dollars; that plaintiff, on discovery of the fraud, rescinded the sale and tendered back the horse and demanded back the note; that defendant refused to surrender the note, to plaintiff’s damage the amount thereof, wherefore he brings suit. The defendant claims that this is a declaration in tort; and if it is, the justice had no jurisdiction of the case under it. I do not think this is the case. The declaration is in assumpsit to recover *214back the value of that which defendant has obtained without consideration, by means of a fraud. This was the view taken by the circuit judge.
I do not think any of the errors relied upon are well assigned, but the others seem to me to require no special attention.
The judgment should be affirmed.